Citation Nr: 0510926	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  00-22 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wound of the left frontal region 
with craniectomy and plate insertion.

2.  Entitlement to an initial compensable evaluation for 
postoperative residuals of basal cell carcinoma of the right 
side of the nose. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from August 1966 to August 
1969 and from March 1971 to November 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, granted a 10 percent 
evaluation for residuals of a shell fragment wound of the 
skull, left frontal region, with craniectomy and plate 
insertion, effective from June 21, 1999.  The RO also granted 
entitlement to postoperative residuals of basal cell 
carcinoma of the right side of the nose, and assigned an 
evaluation of 0 percent (noncompensable) effective from June 
21, 1999.

In addition, the RO denied entitlement to service connection 
for a skin disorder.  The veteran filed a notice of 
disagreement and perfected an appeal on this issue.  During 
the pending appeal, in a rating decision in December 2002 the 
RO granted entitlement to service connection for 
postoperative residuals of basal cell carcinoma of the left 
cheek (claimed as a skin disorder due to exposure to Agent 
Orange) and assigned an evaluation of 0 percent 
(noncompensable) effective from June 21, 1999.  Accordingly, 
as service connection has been granted, that issue is no 
longer on appeal.  

The issue of entitlement to a compensable evaluation for 
postoperative residuals of basal cell carcinoma on the right 
side of the nose is addressed in the Remand portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


FINDINGS OF FACT

1.  In service, the veteran underwent a left frontal 
craniotomy for surgical debridement of a mortar fragment 
wound.  Examination in November 1967 showed a surgical scar 
over the veteran's left frontal area, with a deficit in the 
bony skull and a pulsating cavity measuring about 2 x 2 
inches.  A plate was inserted to cover the skull defect in 
May 1968.  A December 1999 X-ray report shows a skull defect 
of approximately 4 centimeters in diameter.

2.  The competent and probative medical evidence shows that 
the veteran has one characteristic of disfigurement of the 
head, due to a scar of approximately 14 cm in length, and no 
more than moderately disfiguring, as a residual of the mortar 
fragment wound of the left frontal area.  

3.  The competent and probative medical evidence shows that 
the veteran has mild cognitive difficulties, residual of his 
mortar fragment wound to the left frontal area.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
residual scar of shell fragment wound of the left frontal 
region, with craniectomy and plate insertion, are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.1, 4.2, 4.118, Diagnostic Code (DC) 7800 (prior to 
Aug. 30, 2002); DC 7800 (2004). 

2.  The schedular criteria for a separate 50 percent 
disability evaluation for loss of part of the skull, both 
inner and outer tables, have been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DC 
5296 (2004).   

3.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a separate 10 percent disability 
evaluation for dementia due to head trauma have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R.§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.71a, DCs 8045, 
9304 (2004). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from an 
informal claim received in June 1999.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective on 
August 29, 2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in April 2003, the RO informed the 
appellant of the VCAA and its effect on his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
September 2000 statement of the case (SOC) and a supplemental 
statement of the case (SSOC) dated in December 2002, issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the December 2002 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

Service medical records show that the veteran sustained a 
mortar fragment wound of the left frontal area of the head, 
with no artery or nerve involvement on May 12, 1967, in the 
Republic of Viet Nam while under hostile mortar attack.  The 
records indicate he was not rendered unconscious.  He 
underwent a left frontal craniectomy and debridement of the 
wound, to remove a hematoma and necrotic material from the 
left frontal lobe.  

A discharge summary in July 1967 from Brooke General Hospital 
(Brooke) notes that, approximately six days after the injury, 
he was transferred to Brooke and was asymptomatic at the time 
of transfer.  On examination, there was a left frontal 
craniectomy incision line that was healed and not inflamed.  
There was a left frontal craniectomy defect.  The neurologic 
examination showed that the veteran had a pleasant 
disposition and was well oriented and almost euphoric, 
suggestive of a prefrontal lobectomy effect.  The remainder 
of the neurological examination was totally within normal 
limits.  A consultation with psychological testing showed 
that organic encroachment had not adversely affected the 
overall intellectual or memory functioning to any appreciable 
degree, and he was functioning at his premorbid intellectual 
level.  After admission and psychiatric evaluation, the 
veteran was given convalescent leave for 30 days.  Upon 
return, he was re-evaluated.  He was discharged to duty on 
profile.  The diagnoses were wound, missile, skull (mortar 
fragment), left frontal region, penetrating, due to hostile 
action on May 12, 1967, in Vietnam; and surgical acquired 
absence of the left frontal skull, secondary to craniectomy 
in treatment of the previous diagnosis.  

At an examination in November 1967, five months 
postoperative, the veteran was not having any great 
difficulty.  Following strenuous exercise he did develop some 
dizziness.  Other symptoms included restlessness, mild 
anxiety, and mild to moderate diffuse headaches occurring 
about once a week.  There had been no reported visual 
complaint, loss of consciousness, or motor or sensory 
disturbance in his extremities.  Examination showed a 
surgical scar over the left frontal area, with a deficit in 
the bony skull and a pulsating cavity measuring about 2 x 2 
inches.  His mental status was entirely normal, without 
evidence of organic brain syndrome.  Detailed neurological 
testing was otherwise completely within normal limits.  The 
veteran returned to duty.

In May 1968 the veteran underwent a cranioplasty with 
insertion of a plate.  In July 1968, the incision was noted 
to be well healed.  

At the time of his first separation from service in 1969, a 
neurology consultation was requested in June 1969 for 
complaints of frequent headaches and occasional dizziness.  
The consultation apparently took place in July 1969.  The 
history of the 1967 left frontal lobe injury was noted, as 
well as the fact that the veteran had undergone cranioplasty 
with insertion of a plate in May 1968.  The veteran 
complained of headaches primarily over the cranioplasty site, 
the left frontal lobe region, which occurred any time several 
times a week, and with more frequency when he was tense or 
tired.  The clinical findings included a well healed 
baseball-type scar of the left frontal region.  His review of 
systems was intact and no abnormal findings were recorded.  
The impression was post-traumatic headaches.  The impression 
from an awake EEG in July 1969 was normal.  

In July 1969, a skull series revealed a large surgical defect 
in the frontal area on the left, with two metallic sutures 
present on either side of the defect.  The area measured 4 
cms, and was roughly oval in shape.  The skull was otherwise 
unremarkable.  

When seen at a neuropsychiatric service in August 1969, the 
X-ray report was mentioned, and that the veteran had 
undergone plastic repair of a bony defect.  His EEG was 
within normal limits, as was a neurological examination.  The 
impressions were that no active neurological disease was 
found, and post-cranioplasty with partial resection of left 
frontal lobe.  The disposition was that he was fit for duty 
or separation, neurologically.  

At a regular Army examination in January 1971, before his 
return to active duty, the veteran reported the skull injury 
and the examiner noted a fracture of the skull with brain 
involvement.  The examiner also noted that the veteran's last 
EEG and complete neurological evaluation had been normal.  At 
his final separation examination in November 1977, the 
veteran denied frequent or severe headaches or dizziness.  
His examination was normal.  

In a rating decision in April 1986 the RO granted entitlement 
to service connection for residuals of shell fragment wound 
of the left frontal region with craniectomy and plate 
insertion, and assigned a zero percent (noncompensable) 
evaluation for the scar under DC 7800, effective from 
February 1986.  This was based on service medical records, as 
the veteran failed to report for an examination.  

The veteran later submitted the report of an August 1999 
private neuropsychological evaluation which indicated that he 
had residual cognitive deficits secondary to a penetrating 
injury to the left frontal region.  In addition, the 
neuropsychologist, Dr. G.D'A., thought it was likely that his 
injury had contributed to difficulty inhibiting emotions and 
behavior.  While the neuropsychologist thought it was 
possible that alcohol abuse had slightly exacerbated the 
veteran's frontal lobe dysfunction, he opined that the source 
of the overwhelming majority of the areas of deficit was the 
injury he experienced in Vietnam.  The diagnoses included 
cognitive disorder, not otherwise specified; and alcohol 
abuse, in early full remission, by report of veteran.

A VA neurological evaluation for Compensation and Pension 
(C&P) purposes in December 1999 did not reveal abnormalities.  
The cranial nerve examination was within normal limits.  The 
motor, sensory, and reflex examinations were within normal 
limits.  His neurological examination was normal.  The 
examiner noted the neuropsychological evaluation and that 
some mild cognitive problems were found, but the VA examiner 
stated, that for ordinary conversation, no such deficit was 
found at the examination.  A brief mental status examination 
found the veteran within acceptable normal limits with regard 
to his educational and professional backgrounds.  He 
acknowledged that the neuropsychologist did pick up certain 
cognitive deficits and believed that with fine testing some 
deficits might come to the surface, but for ordinary, 
everyday purposes, none were detected.  The diagnostic 
impression was status post shrapnel head injury as described 
in the text, for which he had been provided a plastic plate 
over the left frontal area.  An X-ray in December 1999 showed 
post left frontal craniotomy with a skull defect of 
approximately 4 cm in diameter and two skull sutures.  

The veteran was also afforded a VA C&P examination of bones 
in December 1999, which included his scar.  Clinical findings 
were that the scar was semicircular and primarily covered by 
hair.  The beginning of the scar is in the forehead, goes up 
into the hairline and curves around the hairline onto the 
parietal region.  The scar within the hairline is about 12 cm 
in length, and about two centimeters show on his forehead.  
The total scar length is approximately 14 cm.  

On VA neuropsychology examination in May 2001, the examiner 
assessed that the veteran's neuropsychological test results 
revealed spotty islands of deficit in cognitive functioning.  
Other than his already known motor and tactile sensory 
impairments, he had specific frontal deficits affecting some 
aspects of reasoning, problem-solving, and flexibility in 
processing his thoughts.  The examiner thought it was likely 
that the veteran's frontal deficits were the result of his 
head wound in Vietnam, perhaps worsened to some degree with 
the onset of his recent infarcts.  However, he had well 
preserved skills in sustained concentration, verbal and 
nonverbal memory, and visual-spatial abilities.  His level of 
intelligence was probably near pre-injury levels.  

The veteran was again afforded a VA C&P general medical 
examination in January 2002.  The examiner noted a brief 
history of the veteran's left frontal craniotomy.  He noted 
that, following insertion of the plate and convalescent 
leave, the veteran had returned to duty and worked in flight 
operations for a year, then he was re-assigned to helicopter 
crew chief type mechanic and was sent to Viet Nam for a 12 
month tour.  The examiner found no residuals following the 
shell fragment wound of the left forehead and left frontal 
lobe of the brain, the placement of a plate.  The examiner 
opined that there was no evidence that the shell fragment 
wound, the brain injury and the placement of the protective 
plate in any way contributed to a stroke that had occurred in 
April 2001, and thought it highly unlikely.  

III.  Pertinent legal criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.2, 4.41.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.

During the pending appeal the regulations for evaluation of 
skin disabilities were amended, effective August 30, 2002.  
When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and, because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49,590 (July 31, 2002). 

Pursuant to the former criteria, under Diagnostic Code 7800 
for slightly disfiguring scars located on the head, face, or 
neck, a zero percent evaluation is warranted.  Moderately 
disfiguring scars on the head, face, or neck warrant a 10 
percent evaluation.  Severe disfiguring scars on the head, 
face, or neck, especially if the scars produce a marked and 
unsightly deformity of the eyelids, lips, or auricles, 
warrant a 30 percent evaluation.  A 50 percent disability 
rating requires disfiguring scars on the head, face, or neck, 
with complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement.  If, in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like, a 10 percent rating may be increased to 30 
percent, a 30 percent to 50 percent, and a 50 percent to 80 
percent.  38 C.F.R. § 4.118, DC 7800 (as in effect prior to 
Aug. 30, 2002). 

For scars that are superficial, poorly nourished, with 
repeated ulceration, a 10 percent evaluation is provided 
under 38 C.F.R. Part 4, Diagnostic Code 7803.  For scars that 
are superficial, tender and painful on objective 
demonstration, a 10 percent evaluation is provided under 38 
C.F.R. Part 4, DC 7804.  For other scars the basis of 
evaluation is rated on limitation of function of the affected 
part in accordance with 38 C.F.R. Part 4, DC 7805.  38 C.F.R. 
§ 4.118, DCs 7803, 7804, 7805 (prior to Aug. 30, 2002).

The revised criteria provide that an 80 percent rating is 
warranted for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with six or more 
characteristics of disfigurement.  A 50 percent rating is 
assigned for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or with four or five 
characteristics of disfigurement.  A 30 percent rating is 
assigned for disfigurement of the head, face, or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or with two or three characteristics of 
disfigurement.  For disfigurement of the head, face, or neck 
with one characteristic of disfigurement a 10 percent 
disability rating is assigned.  67 Fed. Reg. at 49,596 
(codified at 38 C.F.R. § 4.118, DC 7800).

The eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are: a scar of 5 or more inches (13 
or more centimeters) in length; a scar at least one-quarter 
inch (0.6 centimeter) wide at widest part; the surface 
contour of a scar elevated or depressed on palpation; a scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 square 
centimeters); abnormal skin texture (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 cm²); underlying soft tissue missing in an area exceeding 
six square inches (39 cm²); skin indurated and inflexible in 
an area exceeding six square inches (39 cm²).  Id.  
Unretouched color photographs are to be considered when 
evaluating under these criteria.  Id.

The diagnostic criteria for damage to the skull are set forth 
at 38 C.F.R. § 4.71a, Diagnostic Code 5296.  Under these 
criteria, loss of part of the skull, both inner and outer 
tables, with brain hernia, is 80 percent disabling.  Loss of 
part of the skull, both inner and outer tables, without brain 
hernia, when involving an area larger than the size of a 50-
cent piece or 1.140 in² (square inches), or7.355 cm² (square 
centimeters), is 50 percent disabling.  Loss of part of the 
skull, both inner and outer tables, when involving an 
intermediate area in size smaller than a 50-cent piece but 
larger than a 25-cent piece is 30 percent disabling.  Loss of 
part of the skull, both inner and outer tables, when 
involving an area smaller than the size of a 25-cent piece or 
0.716 in² (4.619 cm²), is 10 percent disabling.  In addition, 
intracranial complications are rated separately.

As for brain disease due to trauma, under Diagnostic Code 
8045, purely neurologic disabilities are to be rated under 
the diagnostic codes specifically dealing with such 
disabilities.  38 C.F.R. § 4.124a, DC 8045.  Purely 
subjective complaints such as headaches, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated at 10 percent and no more under Diagnostic Code 9304.  
Id.  Ratings in excess of 10 percent for brain disease due to 
trauma under DC 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The regulations in 38 C.F.R. § 4.130 establish a general 
rating formula for mental disorders to include DC 9304, 
dementia due to brain trauma, and assign disability 
evaluations according to the manifestation of particular 
symptoms.  This formula provides objective criteria for 
assigning a disability evaluation. 

The amended regulations provide that a 10 percent disability 
evaluation is assigned for occupational and social impairment 
due to mild or transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or, symptoms controlled 
by medication.  A 30 percent disability evaluation is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9304 (2004).

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

IV.  Analysis

The veteran seeks an increased rating for residuals of shell 
fragment wound of the left frontal region, with craniectomy 
and plate insertion.  


The Board notes at the outset that, although at the January 
2002 VA C&P general medical examination the examiner 
indicated he found no residuals following the shell fragment 
wound of the left forehead and left frontal lobe of the 
brain, the veteran's service medical records and prior 
specialized examinations have reported findings of residuals.   

A.  Head scar

At present, the veteran is in receipt of a 10 percent 
evaluation for his head scar.  That evaluation is based upon 
the degree of impairment of his social and industrial 
adaptability.  As noted above, during the pendency of the 
veteran's claim and appeal the regulations for evaluation of 
skin disabilities were amended, effective August 30, 2002.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the claim 
and appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (expressly overruling Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).  See also VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's residual scar. 

The Board has considered whether the veteran is entitled to a 
disability rating for a residual scar greater than 10 percent 
under the prior and/or revised criteria.  Upon careful review 
of the record, the Board finds that the overall disability 
picture does not meet or more nearly approximate the criteria 
contemplated for a 30 percent disability rating under the 
prior or revised rating criteria.  38 C.F.R. § 4.7.

Under the prior rating criteria, the evidence of record shows 
that the scar is well-healed, with no finding that the scar 
is severely disfiguring, or with complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement to warrant an evaluation in 
excess of 10 percent.   

Under the revised rating criteria, the evidence of record 
shows that the veteran has a well-healed 14 cm linear scar, 
of which a portion measuring approximately 2 cm shows on the 
forehead, with the remaining 12 cm portion being within the 
hairline.  As the scar is more than 13 cm long, this is 
considered as one characteristic of disfigurement.  However, 
the evidence of record does not show additional symptoms that 
would be considered as characteristics of disfigurement as 
described in the rating criteria, or findings of visible or 
palpable tissue loss or gross distortion or asymmetry of one 
feature or paired set of features, so as to warrant a 30 
percent evaluation. 

Consequently, the Board finds that the 10 percent evaluation 
adequately reflects the clinically established impairment 
manifested by the veteran.  As the evidence preponderates 
against the claim for an increased rating for the veteran's 
service-connected residual scar of the left frontal region, 
the benefit-of-the-doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b) (old and new versions).  Gilbert, 
supra.

Both the old and new regulations for evaluating the veteran's 
residual scar of the left frontal region have been considered 
by the Board in this case, because of the amendments which 
occurred during the pendency of the claim, pursuant to 
VAOPGCPREC 7-2003, supra.  In any future claims and 
adjudications, the RO will apply only the amended rating 
criteria, and will consider evidence developed after the 
present claim.

B.  Skull loss

There is medical evidence of record, however, which 
demonstrates separate symptomatology associated with the 
shell fragment wound of the left frontal region.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that 
evaluations for distinct disabilities resulting from the same 
injury may be combined so long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition). 

The veteran's representative has contended, in an Informal 
Hearing Presentation submitted to the Board in March 2005, 
that a rating under DC 5296 is warranted for the damage to 
his skull.  The Board agrees that, based upon the medical 
evidence, the left frontal skull loss is a residual of the 
shell fragment wound of the left frontal region with 
craniectomy and plate insertion.

Evidence of record shows that on examination in November 1967 
there was a clinical finding of deficit in the bony skull and 
a pulsating cavity measuring about 2 x 2 inches.  That 
measurement would indicate an area of 4 square inches  A 
December 1999 X-ray report shows a skull defect of 
approximately 4 cm in diameter, which would indicate an area 
of 12.56 cm².  As the skull defect area is larger than the 
size of a 50-cent piece or 1.140 in² (7.355 cm²), under the 
criteria of DC 5296, a 50 percent evaluation is warranted.  
This is the highest evaluation under DC 5296 for loss of 
skull without brain herniation.  There is no evidence 
associated with the claims file demonstrating a loss of the 
skull, both the inner and outer tables, with brain 
herniation, that would support the assignment of a higher 
rating.  Furthermore, the Board finds that no other 
potentially applicable diagnostic code would result in a 
higher evaluation for the veteran's skull loss.

C.  Brain trauma residuals

The Board notes that the evidence of record shows initially 
that the veteran complained of headaches that were attributed 
to the shell fragment wound of the left frontal region.  
However, at the November 1977 separation he denied frequent 
or severe headaches or dizziness.  Although at a December 
1999 VA examination for bones he reported having headaches 
and dizziness, at the VA neurological evaluation the same 
day, the report does not show complaints of headaches and 
dizziness, and the neurological examination was normal.  At 
the January 2002 VA examination, there were no complaints, 
findings, or diagnosis of headaches.  Accordingly an 
evaluation for neurologic disabilities or for headaches 
recognized as symptomatic of brain trauma under DC 8045 is 
not warranted.  

However, the Board finds that the veteran suffers cognitive 
disabilities as a residual of his shell fragment wound of the 
left frontal region, with subsequent craniectomy and plate 
insertion.  The record shows evidence of other symptoms 
experienced by the veteran, e.g., those associated with a 
cognitive disorder, which are for consideration in rating the 
service-connected residuals of the shell fragment wound of 
the left frontal region.  

Prior to his stroke that occurred in April 2001, the August 
1999 private neuropsychological evaluation indicated that the 
veteran had residual cognitive deficits secondary to a 
penetrating injury to the left frontal region which had also 
contributed to difficulty inhibiting emotions and behavior.  
The neuropsychologist opined that the source of the 
overwhelming majority of the areas of deficit was the injury 
he experienced in Vietnam, with the possibility that alcohol 
abuse had slightly exacerbated the veteran's front lobe 
dysfunction.  The pertinent diagnosis was cognitive disorder, 
not otherwise specified.  

Furthermore, the VA neurological examiner in December 1999 
noted that some mild cognitive problems were found by the 
neuropsychological evaluation, although not detected in 
ordinary conversation at the examination.  He acknowledged 
that the neuropsychologist did pick up certain cognitive 
deficits and believed that, with fine testing, some deficits 
might come to the surface, but for ordinary, everyday 
purposes, none were detected.  

After his April 2001 stroke, the veteran had 
neuropsychological testing, and the May 2001 VA examiner 
assessed that the tests results revealed spotty islands of 
deficit in cognitive functioning to include specific frontal 
deficits with some aspects of reasoning, problem-solving, and 
flexibility in processing his thoughts.  The examiner thought 
it was likely that the frontal deficits were the result of 
the head wound suffered in Vietnam, that were perhaps 
worsened with the onset of the veteran's recent infarcts.  
However, he had well-preserved skills in sustained 
concentration, verbal and nonverbal memory, and visual-
spatial abilities.  

Based upon the above, and with consideration of the 
reasonable-doubt doctrine, the Board concludes that a 
separate evaluation for the veteran's cognitive disorder as a 
residual of the shell fragment wound of the left frontal 
region is for application.  Under DC 8045, brain disease due 
to trauma is to be rated under DC 9304; however, a rating in 
excess of 10 percent is not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  The evidence of record shows that the veteran had a 
cognitive disorder attributed to his left frontal injury 
prior to his stroke in April 2001.  In addition, a medical 
opinion in January 2002 found it unlikely that the shell 
fragment wound, the brain injury, and the placement of the 
protective plate contributed to the stroke.  As noted above, 
a rating in excess of 10 percent is assigned under DC 8045-
9304 only when there is a showing of multi-infarct dementia 
from brain trauma.  Accordingly, we find that a separate 10 
percent disability evaluation and no higher is warranted 
under DC 9304, dementia due to head trauma.  

V.  Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
VA Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, so as 
to render impractical the application of the regular 
schedular standards.  

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The evidence does not 
show, and it is not alleged, that this case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Board 
concludes that referral of this case to the Under Secretary 
or the Director, C&P Service, for assignment of an 
extraschedular evaluation for residuals of shell fragment 
wound of the left frontal region with craniectomy and plate 
insertion is not warranted.  


ORDER

A rating in excess of 10 percent for scar, residual of shell 
fragment wound of the left frontal region with craniectomy 
and plate insertion, is denied.

Entitlement to a separate 50 percent rating for loss of 
skull, both inner and outer tables, as a residual of shell 
fragment wound of the left frontal region with craniectomy 
and plate insertion is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits. 

Entitlement to a separate 10 percent rating for dementia due 
to brain trauma as a residual of shell fragment wound of the 
left frontal region with craniectomy and plate insertion is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

As discussed above, under VCAA and the regulations, VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  That duty includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

The veteran's representative has requested that this matter 
be remanded to afford the veteran a VA C&P examination for 
one issue on appeal, a compensable rating for postoperative 
basal cell carcinoma on the right side of the nose.  The 
representative acknowledged that the veteran had been 
scheduled for a C&P examination in November 2002, which he 
was unable to attend.  He said he had been ill in recent 
years, which resulted in numerous hospital visits and long-
term stays.  According to the representative, following 
discharge from a hospital the veteran was in a nursing home 
during the month of November 2002, where he required 
extensive care and supervision.  The veteran believes that 
his condition has worsened since his last examination in 
January 2002, and that the medical evidence is outdated.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should schedule the veteran for a 
skin examination  for evaluation of the post 
operative residuals of basal cell carcinoma of 
the right side of the nose.

2.  After the above has been accomplished, and 
after undertaking any other development deemed 
essential, the RO should readjudicate the 
appellant's claim with consideration of any 
additional evidence added to the record 
subsequent to the December 2002 supplemental 
statement of the case.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative, should be provided a 
supplemental statement of the case containing 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


